As filed with the Securities and Exchange Commission on November 24, 2008 Registration No. 333-151468 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 Amendment No. 2 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WAVE URANIUM HOLDING (Exact name of registrant as specified in its charter) Nevada 4841 71-1026782 (State or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 5348 Vegas Drive Suite Las Vegas, Nevada 89109 (702) 939- (Address and telephone number of principal executive offices and principal place of business) Cady Johnson, Chief Executive Officer and President Wave
